DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims that depend directly or indirectly from claim(s) 1-2 and 6 is/are also rejected due to said dependency.
In regard to claim 1, the claim recites “A measurement probe for preschoolers for brain function measurement disposed in contact with a head of a subject… a tip surface of the tip of the fiber that contacts the head of the subject is flat; and a corner of a tip surface of the holder that contacts the head of the subject is chamfered”. The phrase(s) should be read as “A measurement probe for preschoolers for brain function measurement configured to be disposed in contact with a head of a subject… a tip surface of the tip of the fiber that configured to contact the head of the subject is flat; and a corner of a tip surface of the holder that configured to contact the head of the subject is chamfered” to avoid improperly defining the apparatus in relation to a living being.  
In regard to claim 2, the claim recites “the corner of the tip surface of the holder that contacts the head of the subject is R-chamfered”. The phrase should be read as “the corner of the tip surface of the holder that configured to contact the head of the subject is R-chamfered” to avoid improperly defining the apparatus in relation to a living being.  
In regard to claim 6 the claim recites “the plurality of measurement probes for preschoolers are connected to a head of a subject… a tip surface of the tip of the fiber that contacts the head of the subject is flat; and a corner of a tip surface of the holder that contacts the head of the subject is chamfered.”. The phrase(s) should be read as “the plurality of measurement probes for preschoolers are configured to be connected to a head of a subject… a tip surface of the tip of the fiber that configured to contact the head of the subject is flat; and a corner of a tip surface of the holder that configured to contact the head of the subject is chamfered.” to avoid improperly defining the apparatus in relation to a living being.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 6 is/are also rejected due to said dependency.
In regard to claim 6, the claim recites "… a holder attached with the plurality of measurement probes for preschoolers, the holder being configured to maintain a state in which the plurality of measurement probes for preschoolers are connected to a head of a subject; wherein the plurality of measurement probes for preschoolers each include: a fiber configured to irradiate the head of the subject with light; and a holder provided on the fiber so as to cover an outer peripheral surface of a tip of the fiber, the holder being made of a metal or resin other than rubber…”. Multiple “holders” are being recited in the claim and it is unclear “the holder(s)” refers to which of the recited holder(s) for the probes or for the fiber. Clarification is requested by amendments. It is suggested that “probe holder” and “fiber holder” or similar language should be recited.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya et al. (USPN 8,412,298). In regard to claims 1-6, Ninomiya discloses a brain function measuring device (Figs. 1-11 and associated descriptions) for preschoolers (intended use which has insufficient patentable weight(s). It is noted that there is no corresponding structure(s), configuration(s), dimension(s), size(s)…etc. suitable/ configurable for preschooler being recited in the preamble or the body of the claims. The same limitation recited in the following claims are considered as intended use(s) as well), comprising: a device main body (element(s) 10, 100, signal processing portion of 243, and/ or 1000, Fig. 2 and associated descriptions); a plurality of measurement probes for preschoolers electrically connected to the device main body (elements 300/400, Figs. 1-2 and 5 and associated descriptions); and a holder attached with the plurality of measurement probes for preschoolers (elements 200 , Figs. 1-2 and associated descriptions), the holder being configured to maintain a state in which the plurality of measurement probes for preschoolers are connected to a head of a subject (Figs. 1-2, 9A-B and 10A-B and associated descriptions); wherein the plurality of measurement probes for preschoolers each include: a fiber configured to irradiate the head of the subject with light (element 413, Fig. 5 and associated descriptions); and a holder provided on the fiber so as to cover an outer peripheral surface of a tip of the fiber (elements 412, 430, and/ or 450, Fig. 5 and associated descriptions), the holder being made of a metal or resin other than rubber (a flexible resin material, Col 12 lines 6-13), a tip surface of the tip of the fiber that contacts the head of the subject is flat (Fig. 5 and associated descriptions); and a corner of a tip surface of the holder that contacts the head of the subject is chamfered (element 412, Fig. 5 and associated descriptions).
In regard to claim 2, Ninomiya discloses the corner of the tip surface of the holder that contacts the head of the subject is R-chamfered (element 412, Fig. 5 and associated descriptions).
In regard to claim 7, Ninomiya discloses a probe relay terminal provided between the plurality of measurement probes for preschoolers and the device main body (elements light emission/ receiving control portions of 243, 311 and/ or 411, Fig. 2 and associated descriptions), the probe relay terminal being connected with the plurality of measurement probes for preschoolers and the device main body (Fig. 2 and associated descriptions), the probe relay terminal being configured to transmit and receive a predetermined signal between the device main body and the plurality of measurement probes for preschoolers (Fig. 2 and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa et al. (JP 2015-033561 - applicant cited), and further in view of Ishizuka (JP 2008-307318 - applicant cited). In regard to claims 1 and 6, Udagawa discloses a brain function measuring device (Figs. 1-8 and associated descriptions) for preschoolers (intended use which has insufficient patentable weight(s). It is noted that there is no corresponding structure(s), configuration(s), dimension(s), size(s)…et. suitable/ configurable for preschooler being recited in the preamble or the body of the claims. The same limitation recited in the following claims are considered as intended use(s) as well), comprising: a device main body (element 14 and/ or 100, Figs. 1-2 and associated descriptions); a plurality of measurement probes for preschoolers electrically connected to the device main body (elements 11/12 and/ or 21/22, Figs. 1-2 and associated descriptions); and a holder attached with the plurality of measurement probes for preschoolers (Figs. 3-7 and associated descriptions), the holder being configured to maintain a state in which the plurality of measurement probes for preschoolers are connected to a head of a subject; wherein the plurality of measurement probes for preschoolers each include: a fiber configured to irradiate the head of the subject with light (element 21, Figs. 3-4 and 6-7 and associated descriptions); and a holder provided on the fiber (elements 3, 3a, 3b, 20, 21a, 22, 23, 31, 40, 41, and/ or 43, Figs. 3-4 and 6 and associated descriptions) so as to cover an outer peripheral surface of a tip of the fiber (element 40, 41 and/ or 43, Fig. 4 and associated descriptions), the holder being made of a metal or resin other than rubber (element 41 is formed from an elastically deformable resin material, [0039] and [0055] of the applicant submitted translation on 09/01/2021); a tip surface of the tip of the fiber that contacts the head of the subject is flat (element 20a, Figs. 3-4 and 6 and associated descriptions).
Udagawa does not specifically disclose a corner of a tip surface of the holder that contacts the head of the subject is chamfered.
Ishizuka teaches a probe device of a biological light measurement device that is mounted on a subject (Figs. 1-8 and associated descriptions) comprises at least one fiber (element 4, Figs. 1 and 5 and associated descriptions) and a holder (element(s) 6 and/or 7, Figs. 1 and 5 and associated descriptions) includes a corner of a tip surface of the holder that contacts the head of the subject is chamfered (Figs. 1 and 5 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tip of the holder’s configuration (Udagawa) with the tip of the holder’s configuration as taught by Ishizuka to yield predictable results, since both devices are fiber optical head measuring systems and one of ordinary skill in the art would have recognized that the tip of the holder’s configuration is an alternative equivalent configuration for measuring optical information of the head of the subject (see both Udagawa and Ishizuka). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Udagawa as modified by Ishizuka discloses the corner of the tip surface of the holder that contacts the head of the subject is R-chamfered 
In regard to claim 3, Udagawa as modified by Ishizuka discloses the corner of the tip surface of the holder is R-chamfered (Figs. 1 and 5 and associated descriptions of Ishizuka) but does not specifically disclose the holder is made of the metal. However, Udagawa as modified by Ishizuka further disclose the holder can be made by two members (one  member with hard material, [0055] of the applicant submitted translation on 09/01/2021of Udagawa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different hard materials, including medical-grade metal and/ or alloy through experiments/ investigation, in order to find the optimal material(s) for holding fiber. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).
In regard to claim 4, Udagawa as modified by Ishizuka discloses an urging member disposed on an outer peripheral surface of the holder (element 24 disposed on holder portion 23, Fig. 6 and associated descriptions of Udagawa) and configured to urge the holder toward the head of the subject (Fig. 6 and associated descriptions of Udagawa); and a stopper configured to restrict movement of the urging member (elements 22, 23 and/ or 25, Figs. 6-7 and associated descriptions of Udagawa); wherein the outer peripheral surface of the holder includes a recess configured to enable the stopper to be fixed (recess(es) of 23a, 23b and/ or 26, Figs. 6-7 and associated descriptions of Udagawa).
In regard to claim 5, Udagawa as modified by Ishizuka discloses the fiber is bent in an L shape (Figs. 3-4 and 6-7 and associated descriptions of Udagawa); and the holder, the corner of the tip surface of which is chamfered (repeated limitation, see claim 1; referring to claim 1 above), is configured to cover an L-shaped bent portion of the fiber and to extend to the tip of the fiber (elements 20 and/ or 21a, Figs. 3-4 and 6-7 and associated descriptions of Udagawa). 
In regard to claim 7, Udagawa as modified by Ishizuka discloses a probe relay terminal provided between the plurality of measurement probes for preschoolers and the device main body (elements 11, 12, and/ or 13, Fig. 2 and associated descriptions of Udagawa), the probe relay terminal being connected with the plurality of measurement probes for preschoolers and the device main body (Fig. 2 and associated descriptions of Udagawa), the probe relay terminal being configured to transmit and receive a predetermined signal between the device main body and the plurality of measurement probes for preschoolers (Fig. 2 and associated descriptions of Udagawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791